Stacy, C. J.,
concurring: The uttering of a worthless check, scienter, is both a private and a public wrong, like the passing of a counterfeit coin. And herein lies the distinction between the case at bar and S. v. Griffin, 154 N. C., 611, which arose under C. S., 4281, a statute purport*507ing to make it unlawful for a tenant wilfully to fail to carry out bis agreement witb tbe landlord, after obtaining advances under promise to work, etc., and Minton v. Early, 183 N. C., 199, wbicb arose under C. S., 4480, a statute purporting to make it unlawful for a tenant wil-fully to abandon bis crop, etc.
Tbe present statute is aimed at a practice wbicb bas become a menace to trade, an evil and a mischief in tbe field of commerce, where the-major portion of business is done on paper. A check is a negotiable instrument and passes readily through tbe channels of commerce because of tbe faith and confidence wbicb those in tbe market-places are willing to repose in its maker, and it is a crime, an injury to society, to undermine, in any degree, tbe very foundation upon which all credit rests. It is to tbe welfare of tbe State that such faith and confidence should be encouraged rather than destroyed. And so tbe statute is written.
“A check is a bill of exchange, and may more particularly be defined as a written order on a bank or banker, purporting to be drawn against a deposit of funds, for tbe payment, at all events, of a sum of money to a certain person therein named, or to him or bis order, or to bearer, and payable on demand” — Walker, J., in Trust Co. v. Bank, 166 N. C., p. 118.
It is not only a wrong to tbe payee, but also an injury to tbe public, for a person to draw a check on a bank, or other depository, and deliver it to another, intending thereby to make a payment of money or its equivalent, knowing at tbe time that be “bas not sufficient funds on deposit in or credit witb such bank or depository witb wbicb to pay tbe same upon presentation” (an important provision of tbe statute), and it is tbe avowed purpose of tbe Legislature to put an end to tbe practice. It is not tbe attempted payment of a debt that is condemned, but tbe giving of a worthless check and its consequent disturbance of business integrity. That tbe Legislature bas tbe power to enact tbe law, may not be altogether free from difficulty, nevertheless, tbe doubt, if any, it seems to me, should be resolved in favor of tbe validity of tbe statute. S. v. Revis, 193 N. C., 192. It certainly is good morals and I think it is good law.
Tbe “check flasher” does a great deal more than contract a debt; be shakes tbe pillars of business; and, to my mind, it is a mistaken charity of judgment to place him in tbe same category witb tbe honest man who is unable to pay bis debts, and for whom tbe constitutional inhibition against “imprisonment for debt, except in cases of fraud” was intended as a shield and not a sword.
In S. v. Torrence, 127 N. C., 550, tbe act of 1879, section 1027 of Tbe Code, now C. S., 4282, which provides that if any person shall obtain *508advances on a written representation that lie is the owner of specific personal property, which he agrees to apply to the payment of said advances, and .fails to do so, shall be guilty of a misdemeanor, and punishable, was upheld against an attack upon the ground that it was in conflict with the provision of the Constitution, forbidding imprisonment for debt except in cases of fraud, the court saying: “It is not the failure to pay the debt which is made indictable, but the failure to apply certain property which, in writing, has been pledged for its payment, and advances made on the faith of such pledge.” The present statute stands on the same footing.
The mere drawing and delivery of a check to a third person, without more, is equivalent to a representation that the drawer has funds or credit in the bank, sufficient to insure payment on presentation, and if known to be untrue, is a false pretense. Note, 17 L. R. A. (N. S.), 244, citing many cases; Note, Ann. Gas., 1916 E, 736. This is the practice against which the statute is aimed.
The issuing of a check on any bank or depository, for the payment of money or its equivalent, when the maker or drawer knows that he has not sufficient funds on deposit in, or credit with, such bank or depository with which to pay the same upon presentation, if done with intent to defraud, would involve moral turpitude and may justly be called malum in se. In the absence of an intent to defraud, it may not be malum in se; but where the statute makes such an act a misdemeanor, regardless of the., intent, other than the intent to do the act forbidden, it is malum •prohibitum, and I think within the power of the Legislature to enact.
A wilful purpose, or an evil intent, is indispensable to a conviction of a crime which is morally wrong. But no evil intent is essential to an offense which is a mere malum prohibitum. The will to do the act forbidden by the statute is the only criminal intent requisite to a conviction of a statutory offense which is not malum in se. S. v. McBrayer, 98 N. C., 619; Armour Co. v. C. S., 153 Fed., 1, affirmed, 209 U. S., 56; 16 C. J., 76; I Bish. Cr. Law (9th ed.), sec. 206a.
It can make no difference whether we, as individuals, think ill or well of the manner in which the Legislature has dealt with a given subject, for, so long as the law-making body stays within the bounds of the Constitution, its acts are free from judicial interference. Muskrat v. U. S., 219 U. S., 346. It is only when the General Assembly exceeds the grant of legislative authority, made to it in the organic law, or disregards one or more of the inhibitions contained therein, that the courts are directed to restrain its action. Person v. Doughton, 186 N. C., p. 725.
The courts are limited to the exercise of judicial power by the same instrument which limits the Legislature to a given field of operation. *509R. R. v. Cherokee County, 177 N. C., 86. Unconstitutional acts of tbe Legislature may be rendered harmless by tbe courts in individual cases, when properly presented, but for the courts to strike down valid acts of the Legislature would be wholly repugnant to, and at variance with, the genius of our institutions. For this reason, every presumption is indulged in favor of the validity of an act of the law-making body. Adkins v. Childrens Hospital, 261 U. S., 525.
True; the Constitution is not to be honored in form and disregarded in substance. “But the same rule, of construction which commands that effect should be given to the constitutional will of the people, to its full extent, without regard to verbal subtleties, equally forbids that we should interpolate into the Constitution what the people did not will, by an artificial and technical stretching of their language beyond its ordinary, popular and obvious meaning” — Gaston, J., in S. v. Manuel, 20 N. C., p. 154.
It may not be amiss to observe, in passing, that the statute is not as all-embracing, nor is the opinion of the Court as far reaching, as some of the illustrations made, and fears expressed, in the defendant’s behalf.
I concur in the judgment of the Court holding the present enactment to be within the constitutional power of the Legislature.